                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

BRITTANY WILLIAMS,

       Plaintiff,

v.                                                        Case No: 8:19-cv-1484-T-30AEP

ASCENDA USA, INC.,

       Defendant.


                                  ORDER OF DISMISSAL

       Before the Court is the Stipulation of Dismissal with Prejudice (Dkt. 25). Upon

review and consideration, it is

       ORDERED AND ADJUDGED as follows:

       1.     This cause is dismissed with prejudice, each party to bear their own

              attorney’s fees and costs.

       2.     All pending motions, if any, are denied as moot.

       3.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 18th day of March, 2020.




Copies furnished to:
Counsel/Parties of Record
